                Case 3:20-cv-05256-RAJ Document 12 Filed 06/17/20 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9   JACOB S. REEVE,                                  Civil No. 3:20-CV-05256-RAJ
10            Plaintiff,
11
              vs.                                      [PROPOSED] ORDER
12
     COMMISSIONER OF SOCIAL
13   SECURITY,

14            Defendant.

15
              Based on Defendant’s Motion, it is hereby ORDERED that the Answer Due Date
16   shallbe amended as follows:

17            Defendant shall have up to and including July 14, 2020, to file an Answer to
     Plaintiff’s Complaint, including the certified administrative record. If Defendant is unable
18
     to file the certified administrative record on or before that date, Defendant shall file
19
     another motion for extension.
20            DATED this 17th day of June, 2020.
21

22
                                                        A
                                                        The Honorable Richard A. Jones
23                                                      United States District Judge

24

     Page 1         ORDER - [3:20-CV-05256-RAJ]
